Citation Nr: 0126463	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-18 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 through 
August 1994.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

In October 1994, the regional office in Wichita, Kansas, 
granted the veteran's claim for service-connection for 
migraine headaches, and assigned a non-compensable rating, 
effective in September 1994.  The veteran initiated an appeal 
of the rating assigned, but despite appropriate notification 
of his appellate rights following the issuance of a SOC, he 
did not perfect his appeal.  A rating decision by the 
regional office in Muskogee, Oklahoma, in July 1995 increased 
the evaluation assigned the headache disorder to 10 percent, 
effective from September 1994.  Again, the veteran initiated 
an appeal of the 10 percent rating, but did not perfect it.

This matter comes before the Board on appeal from a rating 
decision in October 1996 by the regional office in Muskogee, 
continuing the 10 percent disability rating.  Following 
receipt of a NOD in February 1997, the case was transferred 
to the regional office in St. Petersburg, Florida 
(hereinafter "RO"), reflecting the veteran's change of 
residence.  This RO issued a SOC in July 1999.  The veteran 
perfected his appeal of the October 1996 rating decision in 
September 1999.  Before the case was sent to the Board, the 
RO, in July 2000, increased the evaluation assigned the 
headache disorder to 30 percent, effective from January 5, 
1995, the date of a VA examination.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's migraine headaches are manifested by 
symptoms of frequent attacks and severe pain, and have caused 
him to lose time from work and from school.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for migraine 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a 
(Diagnostic Code 8100 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the SOC issued 
during the course of this appeal, of that evidence which 
would be necessary to substantiate the claim and of the 
applicable law and regulations.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, and that no further development in this regard 
is required. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran did not perfect an appeal of the initial 
noncompensable rating assigned for headaches in the rating 
decision that granted service connection for this disorder.  
Hence, the provisions of Fenderson v. West, 12 Vet. App. 119 
(1999), pertaining to the appeal of an original rating are 
not for application.

In September 1999, a hearing concerning this matter was held 
at the RO before a hearing officer.  The veteran reported 
that he experiences migraine headaches virtually everyday and 
is required to take medication on a daily basis due to this 
condition.  The veteran stated that he suffered from varying 
degrees of headaches, and that he experienced totally 
incapacitating headaches on an average of two times per week.  
He described a totally incapacitating headache as one that 
requires him to lie down in a dark, quiet room and take 
medication in the form of an injection.  The veteran has 
learned to plan his daily activities around his condition.  
For example, when he is experiencing a cycle of headaches, he 
refrains from taking trips that require him to drive or ride 
in a car for a long period of time.  Through the years, he 
has been unable to attend many family events involving his 
wife and three children.  The veteran has often needed to 
leave work early and miss evening classes due to headaches.  
He has been fortunate to work for employers and be taught by 
instructors who accommodate his condition.  The veteran not 
only misses time from work and school because of headaches, 
but also due to keeping doctor's appointments.  The veteran 
has been on a prescription medication for approximately 12 
years.  The veteran is required to stop taking this 
medication once every six months for a period of 30 days.  
During these 30 day time periods he can experience as many as 
75 headaches.

The veteran was afforded a VA neurological examination in 
October 1999, subsequent to the hearing.  The veteran 
described the history and symptoms he presented at the 
hearing.  The examiner's impression was that the veteran 
suffers from cluster migraines he described as "essentially 
intractable."  After reviewing the veteran's file, the only 
recommendation the examiner could make was for the veteran to 
try oxygen therapy, which he had previously tried.  The 
veteran found in the past that physicians who are unfamiliar 
with cluster migraines are reluctant to prescribe this 
treatment for him.  The examiner noted that the veteran 
continues to work, in spite of his migraine, and that he 
misses approximately 8 hours of work per month due to 
headaches.

The veteran has submitted his time sheets from work, covering 
a time period beginning in December 1997 through March 1998.  
The Board finds that these sheets support the veteran's 
contentions regarding his absences from work due to attacks.

The veteran's migraine headache condition is evaluated under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).  Under this code, a 30 percent evaluation for 
migraines is warranted for characteristic prostrating attacks 
occurring on average once a month over the last several 
months.  A 50 percent rating for migraines is assigned for 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

The evidence shows that the veteran experiences completely 
prostrating attacks approximately two times per week and has 
missed time from work due to these attacks.  He has 
essentially adapted his life to accommodate this disability.  
The veteran is required to take daily preventative medication 
and when suffering a debilitating attack, administer 
injections of medication.  Based upon the veteran's hearing 
testimony and a thorough review of the claims folder, the 
Board finds that the veteran's symptoms rise to the level of 
a more severe impairment that meets the criteria for a 50 
percent rating.


ORDER

Entitlement to a 50 percent disability rating for migraine 
headaches is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

